Case 1:21-mj-00102-TAB Document 3 (Applicable Party) Filed 02/04/21 Page 1 of 2
PagelD #: 8

AO 442 (Rev, LL/IL) Arrest Warrant

 

UNITED STATES DISTRICT COURT
for the

Southern District of Indiana

United States of America

. Case No, !:21-my-0102
DYLAN OSTRUM )
}
Defendant
ARREST WARRANT
To: Any authorized law enforcement officer

YOU ARE COMMANDED to arrest and bring before a United States magistrate judge without unnecessary delay

(name of person to be arrested) Dylan Ostrum ;

who is accused of an offense or violation based on the following document filed with the court:

O Indictment Ol Superseding Indictment O Information © Superseding Information w Complaint
O Probation Violation Petition O Supervised Release Violation Petition O Violation Notice O Order of the Court

This offense is briefly described as follows:

Count 1: Possession with Intent to Distribute 500 Grams or More of Methamphetamine, in violation of 21
ULS.C. §$§ 841{a)();

Count 2: Previously Convicted Felon in Possession of a Firearm, in violation of 18 U.S.C. § 922(g)(1).

Date: Date: 2/4/2021 a { [&Asi6

or ST eS

 

Tim A. Baker sun
. ; United States Ma strat Jullze
City and state: Indianapolis, IN Southern Dist gam
Return

 

 

This warrant was received on (dae) 6% /@ 4 /2 022+ ,and the person was arrested on (date) 02 104 / 2Oo21
at (city and stare) IN TVAMA @ OULS pi» O14NA

Date: OF foqa/rzory

Arresting officer's signature

TODO BENINE( TON -A TE C/A4

Printed name and title

 

 
